Wagner, Judge,
delivered the opinion of the court.
This was an indictment against the defendant, who is County Clerk of Cape Girardeau County, for a misdemeanor in Office, in failing to extend the school taxes on his books, as to a number of tax-payers, and also for failing to deliver to the collector a certified copy of the tax books within the time prescribed by law. The trial was before the court without the intervention of a jury, and after hearing the evidence, the court fined the defendant one dollar; from which judgment he appealed.
No point of law was raised on the trial, and no instructions were asked for, or given, on either side; the whole case was decided upon the evidence adduced.
That the defendant was in default was clearly proven, but he offered evidence in exculpation, to show the reasons why the law was not fully complied with. After examining the *142evidence, we do not tliink it presents a state of facts which would justify us in overruling the finding of the court below. We see no error in overruling defendants’motion in arrest. The indictment was sufficient.
•Judgment affirmed.
The other judges concur.